CONFIDENTIAL SEVERANCE AGREEMENT AND FULL AND GENERAL RELEASE

The purpose of this Confidential Severance Agreement and Full and General
Release (this “Agreement”) is to set forth the terms and conditions of
Employee’s separation from employment with The Kansas City Southern Railway
Company, a Missouri Corporation (the “Company”).
The Company and Scott Arvidson (“Employee”) agree as follows:

1. Separation: Employee’s separation from employment with the Company is
effective August 7, 2009 (the “Separation Date”). Employee’s separation will be
characterized by the Company as a voluntary resignation. All documents
maintained in Employee’s official personnel file will reflect voluntary
resignation. All documents regarding the investigation which led to Employee’s
separation will be maintained separate from Employee’s official personnel file.
The Company will not protest or object to any claim for unemployment
compensation or other unemployment benefits made by Employee with the Railroad
Retirement Board, to the extent any such claim is made outside the period of
severance pay. This provision, however, in no way limits the Company’s ability
to properly and truthfully respond to any request for information or other
inquiry made by the Railroad Retirement Board or any other government entity.
The Company (or the Company’s third party employment verification vendor) will
respond to any employment verification request by providing Employee’s dates of
employment, positions held, and nature of separation as voluntary resignation.

2. Benefits Payable: In addition to Employee’s regular compensation and earned
but unused vacation pay through the Separation, the Company will provide
Employee with severance equal to (a) $336,385.92, less applicable taxes and
withholdings and (b) continuing group health coverage for Employee and/or his or
her eligible dependents for the 12 month period of separation pay, provided
Employee timely elects to continue such coverage for himself or herself and/or
his or her eligible dependents pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) and continues to timely pay the cost of
such coverage at the rate that would be charged to an active employee with
similar coverage, (collectively referred to as the “Severance”). Payment of the
Severance will commence after the expiration of the Revocation Period as set out
in Section 14(f) and will be made in 12 substantially equal installments, on the
regular payroll cycle, through Employee’s usual payroll method. Employee shall
receive, under separate cover, information concerning rights to continue
Employee’s participation in any Company-sponsored group health insurance plan,
in accordance with COBRA. Employee’s benefits in all other Company-sponsored
benefit plans shall terminate in accordance with the terms and conditions of
such plans. Employee acknowledges that the Severance is good and valuable
consideration in exchange for this Agreement, and further acknowledges and
agrees that: (i) other than the Severance, the Company has paid Employee all
compensation due and owing to Employee related to any employment relationship
between Employee and the Company, including, without limitation, all salary,
pay, commissions, bonuses, vacation pay, paid time off, and (ii) that, as of the
Separation Date, Employee is no longer an employee of the Company and may under
no circumstance represent him/herself to be in any way connected with or a
representative of such company.

3. Release: In consideration of the Severance set forth above and other valuable
consideration set forth in this Agreement, and as a material inducement to the
Company to enter into this Agreement, Employee agrees, for him/herself,
Employee’s heirs, executors, administrators, representatives, successors and
assigns and anyone claiming by, through or for Employee, or anyone making a
claim on Employee’s behalf (for purposes of this Section, “Employee”), to
irrevocably and unconditionally waive, release and forever discharge the
Company, and its respective present, past, and future parents, subsidiaries, and
affiliated corporations, divisions, affiliates, predecessors, principals,
partners, joint venturers, representatives, successors, and assigns, and its
past and present owners, directors, officers, employees, stockholders,
attorneys, agents, and insurers, and all persons acting by, through, under or in
concert with any of them and all other persons, firms and corporations
whomsoever (collectively “Released Parties”) from any and all liability,
actions, causes of actions, common law claims, statutory claims under local,
state or federal law including but not limited to any rights and claims under
any state’s human rights act, civil rights laws, or similar law, any state’s
wage payment act or similar law, any wage payment act or similar law, any law
governing any aspect of employment, Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 1981, the Employment Retirement Income Security Act, the
Consolidated Omnibus Budget Reconciliation Act, the Americans with Disabilities
Act of 1990, the Fair Labor Standards Act of 1938, the Family & Medical Leave
Act of 1993, the Age Discrimination in Employment Act of 1967, the Age
Discrimination in Employment Act Amendments of 1990 (sometimes known as the
“Older Workers Benefit Protection Act”), the Equal Pay Act of 1963, the Worker
Adjustment Retraining Notification Act of 1988, and any amendment thereto, the
Federal Employer’s Liability Act; all claims arising from labor protective
conditions imposed by the Interstate Commerce Commission or the Surface
Transportation Board; all oral or written contract rights, including any rights
under an employment agreement, any Company incentive or benefit plan or program,
including unvested stock options, and ANY RIGHTS UNDER ANY COLLECTIVE BARGAINING
AGREEMENT, INCLUDING ANY SENIORITY RIGHTS, BUMPING RIGHTS AND REINSTATEMENT
RIGHTS, RIGHTS TO FILE OR ASSERT A GRIEVANCE OR OTHER COMPLAINT, RIGHTS TO A
HEARING (whether before any company official, any system, group, regional or
special adjustment board, the National Railroad Adjustment Board, or any other
entity), OR RIGHTS TO ARBITRATION UNDER SUCH AGREEMENT; and any claim under any
local, state or federal statute, regulation, rule, ordinance or common law,
breach of contract claims, breach of any collective bargaining agreement claims,
and all demands, damages, expenses, fees (including attorney’s fees, court
costs, expert witness fees, etc.), which Employee may now have against the
Released Parties and/or have on account of, arising out of, or in connection
with all interactions, transactions or contracts, express or implied, between
Employee and the Released Parties, including, but not limited to Employee’s
employment and the termination thereof, through the date of this Agreement.

Nothing in this Agreement shall limit or impede Employee’s right to file or
pursue an administrative charge with, or participate in, any investigation
before the Equal Employment Opportunity Commission (“EEOC”), any Federal, State,
or Local Agency, or to file a claim for unemployment benefits, and/or any causes
of action which by law Employee may not legally waive. Employee agrees, however,
that if Employee or anyone on Employee’s behalf, brings any action concerning or
related to any cause of action or liability released in this agreement, Employee
waives Employee’s right to, and will not accept, any payments, monies, damages,
or other relief, awarded in connection therewith.

THIS MEANS THAT BY SIGNING THIS AGREEMENT EMPLOYEE WILL HAVE WAIVED ANY RIGHT
EMPLOYEE MAY HAVE TO RECOVER IN A LAWSUIT OR OTHER ACTION AGAINST RELEASED
PARTIES, INCLUDING BUT NOT LIMITED TO THE COMPANY, BASED ON ANY ACTIONS OR
OMISSIONS MADE BY THE RELEASED PARTIES, INCLUDING BUT NOT LIMITED TO CLAIMS
WHICH IN ANY WAY ARISE FROM OR RELATE TO EMPLOYEE’S EMPLOYMENT RELATIONSHIP AND
THE SEPARATION OF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY, UP TO THE DATE OF THE
SIGNING OF THIS AGREEMENT.

4. Covenant Not to Sue: Employee agrees and covenants, except as allowed by law
with regard to this Agreement, not to sue or file any claims against the
Released Parties with regard to any matters arising prior to the execution of
this Agreement. Employee represents and warrants that no such claim has been
filed to date.

5. Mutual Non-Disparagement: Employee agrees not to in any way or to any extent
slander, libel, disparage, or otherwise impair the reputation, goodwill, or
commercial interest of the Company and the Released Parties, including but not
limited to their, officers, directors, management, shareholders, and/or the
Company’s or the Released Parties’ performance, work product or method of
operating. Employee represents and warrants that no such disparagement has
occurred to date. Employee agrees that he/she will not, without first obtaining
written approval from the Company: (i) make any public statement in the nature
of a press release or media interview with respect to any aspect of Employee’s
employment, or the termination of such employment, with the Company or any of
its operating units, affiliates or subsidiaries, or (ii) make any statement,
written or oral, with respect to past or projected future financial performance
of the Company or any of its operating units, affiliates or subsidiaries. Except
as required by lawful subpoena or other legal obligation, the Company agrees
that its directors, officers, and executives will not to in any way or to any
extent slander, libel, disparage, or otherwise impair the reputation of
Employee.

6. Confidential Information:

(a) Employee understands and agrees that Employee was given Confidential
Information (as defined below) during Employee’s employment with the Company
relating to the business of the Company and its affiliates. Employee shall
maintain in strictest confidence and not use in any way (including without
limitation in any future business relationship of Employee), publish, disclose
or authorize anyone else to use in any way, publish or disclose, any
Confidential Information relating in any manner to the business or affairs of
the Company or any of its affiliates or customers. Employee further agrees not
to remove or retain any calculations, letters, documents, lists, papers, or
copies thereof, which embody Confidential Information of the Company or any of
its affiliates, and to return, any such information in Employee’s possession. If
Employee discovers, or comes into possession of, any such information after
Employee’s termination, Employee shall promptly return it to the Company.

(b) For purposes of this Agreement, “Confidential Information” includes, but is
not limited to, information in the possession of, prepared by, obtained by,
compiled by, or that is used by the Company or any of its affiliates or
customers and (i) is proprietary to, about, or created by the Company or any of
its affiliates or customers; (ii) gives the Company or any of its affiliates or
customers some competitive business advantage, the opportunity of obtaining such
advantage, or disclosure of which might be detrimental to the interest of the
Company or any of its affiliates or customers; and (iii) is not typically
disclosed by the Company or any of its affiliates or customers, or known by
persons who are not employed by the Company or any of its affiliates or
customers. Without in any way limiting the foregoing and by way of example,
Confidential Information shall include: information pertaining to business
operations of the Company or any of its affiliates or customers such as
financial and operational information and data, operational plans and
strategies, business and marketing strategies, pricing information, plans for
various products and services, and acquisition and divestiture planning. During
the severance period, Employee shall notify Human Resources in writing of the
name and address of Employee’s future employer, if any.

7. Injunctive Relief/Breach of This Agreement: In the event of any breach of
this Agreement by Employee, the Company shall be entitled to terminate any and
all remaining Severance hereunder and shall be entitled to pursue such other
legal and equitable remedies as may be available. Employee acknowledges,
understands and agrees that the Company and its affiliates will suffer immediate
and irreparable harm if Employee fails to comply with any of Employee’s
obligations under this Agreement, and that monetary damages alone will be
inadequate to compensate the Company or any of its affiliates for such breach.
Accordingly, Employee agrees that the Company and its affiliates shall, in
addition to any other remedies available to it at law or in equity, be entitled
to temporary, preliminary, and permanent injunctive relief and specific
performance to enforce the terms of this Agreement without the necessity of
proving inadequacy of legal remedies or irreparable harm or posting bond.

8. Property: Employee agrees that Employee has returned all tangible and
intangible property and Confidential Information, as defined in Section 6,
belonging to the Company. Such property includes but is not limited to any and
all financial records and data; any written material in Employee’s possession
including but not limited to product information, engineering information,
customer lists, and the Company policies and procedures; automobiles; credit
cards; keys; equipment; product and/or customer lists and data; contracts;
personnel information; project development information; written proposals and
studies; and proprietary software purchased or developed by or for the benefit
and use of the Company. Employee further represents and warrants that Employee
has not retained any copies, electronic or otherwise, of such property.

9. Miscellaneous: Employee agrees to make him/herself reasonably available to
the Company to respond to requests by the Company for information pertaining to
or relating to the Company, any entity related to the Company, or any of its
agents, officers, directors, or employees. Employee will cooperate fully with
the Company in connection with any and all existing or future depositions,
litigation, or investigations brought by or against the Company, or any entity
related to the Company, or any of its agents, officers, directors, or employees,
whether administrative, civil, criminal in nature, in which and to the extent
the Company deems Employee’s cooperation necessary. In the event Employee is
subpoenaed in connection with any litigation or investigation, Employee will
immediately notify the Company. Reasonable actual expenses incurred by the
Employee and pre-approved by the Company arising from these matters will be
reimbursed by the Company upon sufficient proof. For any assistance requested
after the 12-month period in which Employee is receiving Severance Pay, Employee
will be paid, as an independent contractor, at a rate of $161.73 per hour.
Employee also agrees not to seek employment with the Company, its parent
companies, subsidiaries, corporate affiliates or successors, at any time in the
future, and that if Employee inadvertently applies for employment, he or she
shall immediately withdraw his/her application upon notification that the entity
to which he or she is applying is either owned by the Company, a parent company,
a subsidiary, a corporate affiliate, or successor of the Company.

10. Successors: This Agreement binds and inures to the benefit of Employee’s
heirs, administrators, representatives, executors, successors and assigns, and
all Released Parties and their heirs, administrators, representatives,
executors, successors and assigns.

11. Entire Agreement/Modification: This Agreement shall be construed as a whole
according to its fair meaning and not strictly for or against Employee, the
Company or any Released Party. This Agreement sets forth the entire Agreement
between Employee and the Company, with respect to the subject matter addressed
herein, and may not be modified except by a writing signed by both Employee and
an authorized official of the Company.

12. Severability: The parties hereto believe that the provisions of this
Agreement are reasonable and fair in all respects, and are necessary to protect
the interests of the parties. However, in case any one or more of the provisions
or parts of a provision contained in this Agreement shall, for any reason, be
held to be invalid, illegal or unenforceable in any respect in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision or part of a provision of this Agreement or any other jurisdiction,
but this Agreement shall be reformed and construed in any such jurisdiction as
if such invalid or illegal or unenforceable provision or part of a provision had
never been contained herein and such provision or part shall be reformed so that
it would be valid, legal and enforceable to the maximum extent permitted in such
jurisdiction.

13. Controlling Law and Jurisdiction. The validity, interpretation and
performance of this Agreement shall be subject to and construed under the laws
of the State of Missouri, without regard to principles of conflicts of law.

14. Employee acknowledges that:

(a) Employee is specifically releasing any and all claims, whether known or
unknown, which are based on the Age Discrimination in Employment Act;

(b) This Agreement does not waive rights or claims that arise after the date
this release is executed;

(c) Employee has signed this Agreement of Employee’s own free will in exchange
for the consideration stated above, which Employee acknowledges constitutes
full, fair, reasonable and adequate consideration, to which Employee is not
otherwise entitled, for the affirmations, certifications, representations and
promises made herein;

(d) Employee has carefully read and fully understands all the provisions of this
Agreement, including Section 14 of this Agreement entitled “Provisions Required
by the Age Discrimination in Employment Act/Older Workers Benefit Protection
Act,” and that Employee has been afforded at least twenty-one (21) days to
consider the terms hereof; Employee agrees that changes made to this Agreement
at Employee’s request do not restart the twenty-one (21) day period which
Employee has to review this Agreement;

(e) Employee has been advised in writing by this Agreement that Employee should
consult with an attorney prior to executing this Agreement;

(f) Employee understands and agrees that this Agreement shall not become
effective or enforceable until seven (7) calendar days after it is executed by
Employee and during that seven (7) day period (the “Revocation Period”) Employee
may revoke this Agreement. If Employee wishes to revoke this Agreement, Employee
agrees to do so in writing within seven (7) days and deliver such written notice
of Employee’s intent to revoke to John Derry, Senior Vice President Human
Resources. If Employee does not timely revoke, this Agreement goes into force
and effect on the eighth day following its execution; and

(g) Employee also understands that should Employee decide to revoke this
Agreement within seven (7) days of signing, the Agreement will not be effective
and the monies and other consideration which the Company has promised to provide
Employee shall not be paid or provided.

15. Employee further acknowledges that pursuant to paragraph 16 of Employee’s
Employment Agreement executed as of May 1, 2000, an Amendment to Employment
Agreement executed as of January 1, 2001, an Addendum to Employment Agreement
executed September 15, 2004, and an Addendum to Employment Agreement effective
January 1, 2009 (collectively, the “Agreement”), Employee has previously agreed
to, and is bound by certain Restrictive Covenants which are incorporated herein
by reference and which apply to Employee regardless of whether Employee signs
this Confidential Severance Agreement and Full and General Release.

16. ARBITRATION. EMPLOYEE HEREBY WAIVES AND SHALL NOT SEEK A JURY TRIAL IN ANY
LAWSUIT, PROCEEDING, CLAIM, COUNTERCLAIM, DEFENSE OR OTHER LITIGATION OR DISPUTE
UNDER OR IN RESPECT OF THIS AGREEMENT. EMPLOYEE AGREES THAT ANY SUCH DISPUTE
RELATING TO OR IN RESPECT OF THIS AGREEMENT, (OTHER THAN INJUNCTIVE OR EQUITABLE
RELIEF WHICH, AT THE COMPANY’S OPTION, MAY BE SOUGHT IN ANY FEDERAL OR STATE
COURT HAVING JURISDICTION) SHALL BE SUBMITTED TO, AND RESOLVED EXCLUSIVELY
PURSUANT TO ARBITRATION IN ACCORDANCE WITH THE NATIONAL RULES FOR THE RESOLUTION
OF EMPLOYMENT DISPUTES OF THE AMERICAN ARBITRATION ASSOCIATION INCLUDING
EXPEDITED PROCEDURES FOR EMERGENCY RELIEF WHICH ARE EXPRESSLY ADOPTED HEREIN.
SUCH ARBITRATION SHALL TAKE PLACE IN THE KANSAS CITY, MISSOURI METROPOLITAN AREA
OR OTHER MUTUALLY AGREEABLE LOCATION AND SHALL BE SUBJECT TO THE SUBSTANTIVE
LAWS OF THE STATE OF MISSOURI. DECISIONS PURSUANT TO SUCH ARBITRATION SHALL BE
FINAL, CONCLUSIVE AND BINDING ON THE PARTIES. THE PREVAILING PARTY IN
ARBITRATION SHALL BE ENTITLED TO RECOVER REASONABLE COSTS AND ATTORNEYS’ FEES
FROM THE OTHER PARTY. UPON THE CONCLUSION OF ARBITRATION, THE PARTIES MAY APPLY
TO ANY FEDERAL OR STATE COURT HAVING JURISDICTION TO ENFORCE THE DECISION
PURSUANT TO SUCH ARBITRATION. EMPLOYEE AND COMPANY SHALL KEEP SUCH ARBITRATION
AND ALL RELATED PROCEEDINGS AND AWARDS CONFIDENTIAL, EXCEPT AS DISCLOSURE MAY BE
REQUIRED BY LAW, REGULATION OR JUDICIAL PROCESS.

[SIGNATURES ON THE FOLLOWING PAGE]

1

I have carefully read this Agreement; I fully understand the Agreement’s
contents and the effects thereof, including the Release in Section 3; I
understand that I have a right to review this Agreement with an attorney of my
choice; and I have executed the same of my own free will, without any coercion
by the Company, the Released Parties, or any of the Company’s or the Released
Parties’ directors, officers, employees, agents or representatives.

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

EMPLOYEE

     
By: /s/ Scott E. Arvidson
  9-3-2009
 
   
Scott E. Arvidson
  Date
THE COMPANY
 

By: /s/John Deryy
  9/3/09
 
   
John Derry
  Date



    Senior Vice President, Human Resources

2